         Case 4:20-cv-03030-SBA Document 25 Filed 09/30/20 Page 1 of 2



 1

 2                                UNITED STATES DISTRICT COURT
 3                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 4                                         OAKLAND DIVISION
 5

 6 TY RUNYAN,                                              Case No: C 20-3030 SBA
 7                  Plaintiff,                             ORDER TO SHOW CAUSE RE
                                                           DISMISSAL
 8          vs.
 9 LENDING CLUB CORPORATION, et al.,

10                  Defendants.
11

12          This Court previously scheduled a telephonic Case Management Conference (“CMC”)
13   for September 3, 2020. Plaintiff timely appeared for the CMC but Defendant Equifax
14   Information Services, LLC, the only remaining party-defendant, did not. As such, the Court
15   rescheduled the CMC for September 30, 2020 at 3:15 p.m. On September 30, 2020, the Court
16   appeared on the conference call line at 3:15 p.m. and remained on the line until 3:30 p.m.
17   Neither party appeared for the CMC during that time period, as previously ordered.
18          The failure to comply with the Federal Rules of Civil Procedure, the Local Rules of the
19   Court or any Court Order is grounds for dismissal of this action under Federal Rule of Civil
20   Procedure 41(b). See Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992). Accordingly,
21          IT IS HEREBY ORDERED THAT the parties shall show cause why the instant action
22   should not be dismissed under Rule 41(b) and/or monetary sanctions imposed for failure to
23   comply with a Court order. Within seven (7) days of the date this order is filed, the parties
24   shall file a Certificate of Counsel to explain why the case should or should not be dismissed.
25   The Certificate shall set forth the nature of the cause, its present status, the reason it has not
26   been brought to trial or otherwise terminated, any basis for opposing dismissal and its expected
27   course if not dismissed. FAILURE TO FULLY COMPLY WITH THIS ORDER WILL BE
28
        Case 4:20-cv-03030-SBA Document 25 Filed 09/30/20 Page 2 of 2



 1   DEEMED SUFFICIENT GROUNDS TO DISMISS THE ACTION, WITHOUT FURTHER
 2   NOTICE.
 3         IT IS SO ORDERED.
 4   Dated: 09-30-20                            ______________________________
                                                SAUNDRA BROWN ARMSTRONG
 5
                                                Senior United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          -2-
